DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 28, 2022.
Applicant's election with traverse of Invention I, Species I, claims 1-7 in the reply filed on November 28, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search and/or examination burden to search species of claim 1 and claim 8 simultaneously.  This is not found persuasive since there is a search and/or examination burden for the patentably distinct species for at least the reasons of having separate status in the art in view of their different classification, and each species requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (JP 2001-325915 A).
Regarding claim 1, Yamashita discloses a method of forming a discharge lamp comprising: providing a lamp bulb (7), the lamp bulb including a top channel and a bottom channel (first and second ends); inserting a top electrode element (3) into the top channel of the lamp bulb; providing a glass tubular structure (2) attached to a bottom electrode element (3); filling the lamp bulb with a liquified gas (π[0017]) through the bottom channel of the lamp bulb; and inserting the bottom electrode element and the glass tubular structure into the bottom channel ((π[0017]). The recitation “of forming a high-pressure plasma lamp” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 2, Yamashita discloses a method further comprising: heating the bottom channel to form a seal between an inner wall of the bottom channel and the outer wall of the glass tubular structure (π[0017]).
Regarding claim 3, Yamashita discloses a method wherein the glass tubular structure is formed from the same material as the lamp bulb (π[0010]).
Regarding claim 4, Yamashita discloses a method wherein the glass tubular structure and the lamp bulb are formed from a fused silica glass material (π[0010]).
Regarding claim 5, Yamashita discloses a method wherein the liquified gas comprises at least one Xe, Ar, Ne, Kr, He N2, H2O, O2, H2, D2, F2, SF6, or a mixture of two or more Xe, Ar, Ne, Kr, He, N2, H2O, O2, H2, D2, F2, or SF6 (π[0017]).
Regarding claim 6, Yamashita discloses a method wherein the top electrode element comprises an anode and the bottom electrode element comprises a cathode.
Regarding claim 7, Yamashita discloses a method wherein the top electrode element and the bottom electrode element are configured to initiate plasma generation within the lamp bulb. In regards to the recitation “configured to initiate plasma generation within the lamp bulb”, it has been held that the recitation of an element being capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879